Case 3:20-cr-30023-MGM Document 4 Filed 08/27/20 Page 1 of 7




                                            20-cr-30023-MGM
Case 3:20-cr-30023-MGM Document 4 Filed 08/27/20 Page 2 of 7
Case 3:20-cr-30023-MGM Document 4 Filed 08/27/20 Page 3 of 7
Case 3:20-cr-30023-MGM Document 4 Filed 08/27/20 Page 4 of 7
Case 3:20-cr-30023-MGM Document 4 Filed 08/27/20 Page 5 of 7
Case 3:20-cr-30023-MGM Document 4 Filed 08/27/20 Page 6 of 7
Case 3:20-cr-30023-MGM Document 4 Filed 08/27/20 Page 7 of 7




                      27       at 2:47 p.m.
